Order entered March 21, 1968, unanimously modified on the law and the facts and in the exercise of discretion to the extent of granting the branch of the motion for a protective order and vacating the notice of the examination of plaintiffs, and as so modified affirmed, without costs or disbursements, and without prejudice to an application for the examination of plaintiffs on written questions. The requirement that representatives of plaintiffs — corporations of Lichtenstein and Switzerland — travel 3,000 miles for examination before trial is onerous. (Winds v. Hydropress, 279 App. Div. 1005.) Should defendant apply for the examination of plaintiffs on written questions, the order therefor shall provide that in the event plaintiffs’ representatives or officers come to this country for the trial or any other purpose, they shall promptly notify defendant and make themselves available for examination, and if plaintiffs’ officers or representatives attend for trial, then they shall submit for examination not later than 5 days before the date of trial. (Zilken v. Leader, 23 A D 2d 644.) Concur — Stevens, P. J., Capozzoli, McGivern, Markewieh and McNally, JJ.